Citation Nr: 0709356	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-20 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to March 21, 2004, for hemorrhoids, status post 
hemorrhoidectomy, with anal fissure.  

2.  Entitlement to a disability rating in excess of 20 
percent between March 21, 2004, and July 22, 2004, for 
hemorrhoids, status post hemorrhoidectomy, with anal fissure.  

3.  Entitlement to a disability rating in excess of 30 
percent from July 23, 2004, for hemorrhoids, status post 
hemorrhoidectomy, with anal fissure.  

4.  Entitlement to service connection for an unspecified 
injury to teeth numbers 8 and 9.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for hemorrhoids effective from 
December 11, 2002.  He was also denied service connection for 
unspecified injury to teeth numbers 8 and 9.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In June 2005, he testified at the RO before 
a decision review officer, and in June 2006, he testified 
before the undersigned Veterans Law Judge, seated at the RO.  

In the course of this appeal, the veteran has been granted an 
increased rating, to 30 percent, for his hemorrhoids.  
However, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, this matter remains in 
appellate status.  





FINDINGS OF FACT

1.  Prior to March 21, 2004, the veteran's hemorrhoids 
resulted in moderately severe bleeding requiring the use of 
protective padding in his undergarments.  

2.  Following the veteran's February 3, 2004, 
hemorrhoidectomy, he exhibited only anal fissure with slight 
bleeding.  

3.  From July 23, 2004, and thereafter, the veteran 
experienced slight to moderate fecal leakage.  

4.  Competent evidence of a treatable disability of the 
maxilla or mandible, or a ratable disability of the mouth, 
has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating under Diagnostic 
Code 7336 for the veteran's hemorrhoids prior to March 21, 
2004, have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2006).  

2.  The criteria for the award of an initial rating in excess 
of 20 percent prior to July 23, 2004, for the veteran's 
hemorrhoids, status post hemorrhoidectomy, with anal fissure, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2006).  

3.  The criteria for the award of a disability rating in 
excess of 30 percent from July 23, 2004, for the veteran's 
hemorrhoids, status post hemorrhoidectomy, with anal fissure, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7332, 
7336 (2006).  

4.  Entitlement to service connection for a dental 
disability, claimed as an unspecified injury to teeth numbers 
8 and 9, is not warranted.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 4.150, Part 4, 
Diagnostic Code 9913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's service 
connection claims, a letter dated in January 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2003 letter informed the claimant that 
additional information or evidence was needed to support the 
claims and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini II, supra; Quartuccio v. Principi, supra.  As 
to the service connection claim, the Board finds no prejudice 
in the timing of the notice in view of the Board's 
disposition on that issue this date.  Further, with respect 
to the claim for a higher rating, the January 2003 letter 
addressed the veteran's original application for service 
connection.  In April 2003, the RO awarded service connection 
for hemorrhoids with a noncompensable evaluation, effective 
December 11, 2002.  Therefore, the January 2003 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original service connection 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, supra.  Further, the RO issued a statement of the 
case in May 2004 and supplemental statements of the case in 
October 2004 and in October 2005, providing the veteran with 
pertinent criteria for establishing a higher initial rating.  
Thus, the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 
3.103(b) as to this issue.  Id.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded multiple VA 
examinations, most recently in July 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the veteran's service-connected 
hemorrhoids since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The July 2005 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).




I.  Initial rating - Hemorrhoids

The veteran seeks an increased initial rating for his 
service-connected hemorrhoids.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In the 
present case, the veteran has been assigned a staged rating 
for his hemorrhoids.  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

As was noted above, the veteran has been assigned a staged 
rating for this disability.  As such, his various ratings 
will be considered separately.  Hemorrhoids are generally 
rated under Diagnostic Code 7336, which provides a 
noncompensable evaluation for mild or moderate hemorrhoids.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2006).  

The veteran's hemorrhoids have also been evaluated under 
Diagnostic Code 7332, for impairment of sphincter control of 
the rectum and anus.  Healed or slight impairment of 
sphincter control, without leakage, warrants a noncompensable 
rating.  Constant slight or occasional moderate leakage 
warrants a 10 percent evaluation.  With occasional 
involuntary bowel movements necessitating the wearing of 
pads, a 30 percent evaluation is warranted.  Extensive 
leakage and fairly frequent involuntary bowel movements 
warrants a 60 percent rating, and a complete loss of 
sphincter control warrants a 100 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2006).  

a. Initial rating prior to March 21, 2004

The veteran has been awarded an initial rating of 10 percent 
effective from December 11, 2002, to March 21, 2004, for his 
hemorrhoids.  

Upon receipt of his claim, the veteran was afforded VA 
medical examination in April 2003.  He reported a history of 
internal and external hemorrhoids since service, with 
bleeding.  He used a medicated cream for his symptoms.  He 
stated his hemorrhoidal bleeding was sufficient to require 
the use of protective padding in his undergarments.  He 
stated his sphincter control was normal at that time.  On 
physical examination the veteran did not display the need for 
a colostomy, as no fecal leakage was evident.  Lumen volume 
was normal, and no evidence of fissure was observed.  The 
veteran did not display anemia.  An external hemorrhoid was 
visible, without evidence of thrombosis or active bleeding.  
The final impression was of internal and external 
hemorrhoids, with moderately severe intermittent bleeding 
requiring the use of protective pads.  

In reviewing the claim, the Board notes persistent bleeding 
was reported on VA examination in April 2003; however, the 
veteran was negative for both fissures and anemia.  
Nevertheless, the fact the veteran required protective 
padding in his undergarments, and his bleeding was 
characterized as "moderately severe" by the VA examiner, 
suggests a higher rating is warranted.  Thus, in light of 
38 C.F.R. § 4.7, the Board finds a 20 percent rating under 
Diagnostic Code 7336 is warranted for the veteran's 
hemorrhoids.  As a 20 percent rating is maximum schedular 
rating available under Diagnostic Code 7336, a higher 
schedular rating need not be considered at this time.  
Additionally, as the veteran has been awarded the same rating 
as assigned by the RO between March 21, 2004, and July 23, 
2004, entitlement to an initial rating in excess of 20 
percent will be discussed below.  



b.  Initial rating prior to July 23, 2004

Effective March 21, 2004, the veteran was granted a 20 
percent rating by the RO under Diagnostic Code 7336 for his 
hemorrhoids.  As the Board has granted the veteran a 20 
percent rating effective from December 11, 2002, the issue 
becomes entitlement to an initial rating in excess of 20 
percent prior to July 23, 2004.  

In February 2004, the veteran underwent a hemorrhoidectomy at 
a VA medical center.  This operation was without incident and 
the veteran was sent home to be followed on an outpatient 
basis.  However, according to the VA outpatient treatment 
notes following his operation, the veteran continued to 
report rectal bleeding, especially with bowel movements.  He 
also experienced incontinence with flatus, and occasional 
constipation.  See Diagnostic Code 7332.

As noted above, the veteran has already been awarded the 
maximum schedular rating under Diagnostic Code 7336 for 
hemorrhoids; hence, an initial schedular rating in excess of 
20 percent is not possible under Code 7336.  As the evidence 
reflects only slight to moderate incontinence following the 
veteran's February 3, 2004, hemorrhoidectomy, evaluation of 
the veteran's rectal disability under a different diagnostic 
code would not result in a higher initial rating for the time 
period in question.  A higher rating of 30 percent is not 
warranted, as the evidence prior to July 23, 2004, does not 
reflect involuntary bowel movements or the need to wear 
protective padding due to incontinence.  

c. Increased rating on and after July 23, 2004

In an October 2005 rating decision, the veteran was awarded a 
30 percent rating under Diagnostic Code 7332 for his 
hemorrhoids, status post hemorrhoidectomy with anal fissure.  
This 30 percent rating was made effective from July 23, 2004, 
the date of a VA record demonstrating complaints of pain and 
bleeding during all bowel movements and some 
leakage/incontinence.  

Following the veteran's February 2004 hemorrhoidectomy, he 
continued to receive VA outpatient follow-up treatment.  In 
October 2004, he reported continuing pain and bleeding in the 
anal region, especially following a bowel movement.  
Constipation and a constant pressure on the ano-rectum were 
also noted, as was incontinence.  On physical examination, a 
posterior fissure, symptomatic, was observed.  A 
spincterotomy was recommended, but the veteran preferred to 
try more conservative treatment first rather than surgery.  

Another VA medical examination was afforded the veteran in 
July 2005.  He stated he continued to experience anal 
bleeding, especially after having a bowel movement.  He used 
medication to soften his stools.  On physical examination he 
was without external hemorrhoids, although moderate scarring 
from his February 2004 hemorrhoidectomy was observed.  The 
examiner saw no evidence of an open fissure at that time.  A 
digital rectal examination could not be performed secondary 
to the veteran's reports of severe pain.  The final 
impression was status post hemorrhoidectomy, with recurrent 
anal fissure and intermittent bleeding.  

The veteran testified on his own behalf before a decision 
review officer in June 2005 and before the undersigned 
Veterans Law Judge in June 2006.  On each occasion he 
reported persistent anal bleeding requiring the need to wear 
protective padding in his undergarments, as well as 
occasional fecal leakage.  He also stated he experienced 
involuntary bowel movements on occasion.  

As noted above, in an October 2005 rating decision, the RO 
awarded the veteran a 30 percent rating under Diagnostic Code 
7332, effective from July 23, 2004.  This award appears to be 
in lieu of his prior 20 percent rating under Diagnostic Code 
7336.  Award of a separate rating under Diagnostic Code 7336 
is not warranted, as the veteran did not have active 
hemorrhoids on his July 2005 VA examination, when no external 
hemorrhoids were observed.  A higher rating of 60 percent 
under Diagnostic Code 7332 is not warranted, as the evidence 
does not demonstrate extensive fecal leakage or fairly 
frequent involuntary bowel movements.  According to the 
veteran's hearing testimony, he is careful when and where he 
eats, and is able to control his bowel movements most of the 
time.  Additionally, it appears from his testimony that he 
wears protective padding primarily due to his anal bleeding, 
not his occasional bowel incontinence.  Likewise, his 
outpatient treatment records note only occasional 
incontinence, primarily with flatus.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent under Diagnostic Code 7332 for the 
veteran's residuals of a hemorrhoidectomy.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hemorrhoids have themselves 
required no extended periods of hospitalization since the 
initiation of this appeal, and are not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is employed.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the Board finds a disability rating in excess 
of 30 percent after July 23, 2004, is not warranted for the 
veteran's status post hemorrhoidectomy, with anal fissure.  
As a preponderance of the evidence is against the award of a 
disability rating in excess of that already afforded the 
veteran, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Dental injury

The veteran seeks service connection for an unspecified 
dental injury to teeth numbers 8 and 9.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Special regulations govern service connection claims for 
dental disorders, including missing teeth.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 3.381 (2006).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2006).  

The veteran's service dental records are negative for the 
loss of either teeth numbers 8 or 9.  The veteran has alleged 
he was struck in the mouth on two occasions during military 
service, injuring those teeth and the surrounding gums, as 
well as killing the nerve in his tooth.  While he was treated 
for bleeding gums secondary to gingivitis in December 1975, 
no indication of dental trauma or a deadened nerve was noted 
at that time.  He also had the number 8 tooth bleached on 
several occasions, including in December 1986 and February 
1990.  Loss of either the numbers 8 or 9 teeth was not noted 
during service.  

Subsequent to service, the veteran chipped and lost his 
number 8 tooth while working as a cook, according to his June 
2005 RO hearing testimony.  He was subsequently provided a 
bridge by VA.  He alleges that because his teeth were 
originally damaged in service, service connection is 
warranted.  

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service connection for a dental 
condition or disability for VA compensation purposes since he 
does not have the type of dental condition that would warrant 
entitlement to service connection for VA compensation 
purposes.  As already noted above, compensation may only be 
awarded for dental injury resulting in loss of substance of 
the body of the maxilla or mandible, which has not been 
demonstrated in the present case.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2006).  The veteran himself alleges 
only the loss of the number 8 tooth, several years after 
service, for which a bridge was afforded him by VA.  The 
record does not indicate and additional benefit or 
compensation is warranted in this case.  

In conclusion, the veteran has not demonstrated any loss of 
substance of body of the maxilla or mandible due to trauma or 
disease such as osteomyelitis.  Accordingly, he does not have 
a compensable loss of teeth numbers 8 and 9, and the claim 
for service connection for those teeth must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to an initial 20 percent rating from December 11, 
2002, to March 21, 2004, for the veteran's hemorrhoids, 
status post hemorrhoidectomy, with anal fissure is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Entitlement to a disability rating in excess of 20 percent 
rating prior to July 23, 2004, for the veteran's hemorrhoids, 
status post hemorrhoidectomy, with anal fissure, is denied.  

Entitlement to a disability rating in excess of 30 percent 
rating from July 23, 2004, for the veteran's hemorrhoids, 
status post hemorrhoidectomy, with anal fissure, is denied.  

Entitlement to service connection for unspecified dental 
injury to teeth numbers 8 and 9 is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


